October 13, 2009

Delivered and via e-mail

Everest Exploration Inc.


P.O. Box 1339
Corpus Christi, Texas 78409



Attention: Mr. James T. Clark

Re:
Proposed Purchase of Texas Assets of Everest Exploration Inc. by Uranium Energy
Corp.

     This letter agreement (the "Agreement") is intended to set out the basis
upon which Uranium Energy Corp. (the "Purchaser") is prepared to negotiate for
the purchase from Everest Exploration Inc. (the "Vendor") of substantially all
of the assets of the Vendor (collectively, the "Purchased Assets", as set forth
herein).

     Specifically, we wish to set out the basic terms in this Agreement, if
accepted by the Vendor, upon which the Purchaser is prepared to enter into a
formal purchase agreement (the "Purchase Agreement", as set forth herein)
between the Vendor and the Purchaser with respect to the purchase by the
Purchaser of the Purchased Assets.

1. Description of Purchased Assets. The Purchaser will purchase substantially
all of the assets (the "Purchased Assets") of the Vendor as at the Closing Date
(as herein defined) which are described as listed in Appendix "A", which is
attached hereto, and which is considered an integral part of this Agreement.

For the avoidance of doubt, the parties hereto understand and agree that the
Purchased Assets shall include, but are not limited to, the following:

(a) all the real property owned or leased by the Vendor which shall include,
without limitation, all uranium mining leases for the Tex-1 Uranium Project (the
"TUP") and the Mt. Lucas Uranium Project (the "MLUP");

(b)

(i) the purchase of all of the furniture, fixtures, equipment and fixed assets
owned by the Vendor (collectively, the "Owned Assets") as described as listed in
Appendix "A-6", which is attached hereto, and which is considered an integral
part of this Agreement; and

(ii) the right of the Purchaser to use, during the period of Mt. Lucas
Reclamation (as herein defined), provided Purchaser shall maintain the lease and
rental payments during the period of such use, the leased and



--------------------------------------------------------------------------------



rent-to-own equipment controlled by the Vendor (collectively, the "Leased and
Rented Assets") as also described as listed in Appendix "A-6";

(c) all rights of the Vendor under all contracts, agreements and leases of
whatever nature in respect of the South Texas Mining Venture, LLP (the "STMV"),
the TUP and the MLUP, and all equipment leases as listed in Appendix "A"; and

(d) all licenses, permits, approvals, consents, registrations and other
authorizations issued to or held by the Vendor in respect of the STMV, the TUP
and the MLUP.

Any and all assets of the Vendor which are excluded from the Purchased Assets
are described as listed in Appendix "A-1", which is attached hereto, and which
is considered an integral part of this Agreement.

2. Liabilities. At and subject to closing, the Purchaser shall assume, and
indemnify and hold Vendor harmless from and against, all of the liabilities of
the Vendor which are described as listed in Appendix "B", which is attached
hereto, and which is considered an integral part of this Agreement.

3. Purchase Price Consideration. Subject to section 4 below, in consideration
for purchasing the Purchased Assets the Purchaser shall provide the following
purchase price consideration (collectively, the "Purchase Price Consideration")
to and for the benefit of the Vendor in the following manner and at the
following times:

(a) arrange to provide the Vendor with an aggregate of U.S.$300,000 in secured
funds prior to the Closing Date (as herein defined; and each being an "Initial
Cash Payment" herein) in the following manner: (i) U.S.$150,000 on the
acceptance date of this Agreement; and (ii) an additional U.S.$150,000 within 30
calendar days of the acceptance of this Agreement; representing the parties'
mutually agreed upon and documented direct and indirect expenditures on
reclamation work currently being conducted and to be conducted by the Vendor on
the TUP and the MLUP (collectively, the "Mt. Lucas Reclamation") since the
acceptance date of this Agreement and up to including the Closing Date;

(b) pay and issue to the Vendor the following amounts on the Closing Date (as
herein defined):

(i) pay to the Vendor a cash payment equal to U.S.$1,000,000 less the final and
cumulative Initial Cash Payments made under subsection 3(a) above prior to the
Closing Date (the "Further Cash Payment"); and which Further Cash Payment shall
be used by the Vendor to ensure that all current, secured indebtedness of the
Vendor has been satisfied and

2



--------------------------------------------------------------------------------



released, to the sole and absolute discretion of the Purchaser, as at the
Closing Date; and

(ii) issue to the Vendor 200,000 fully paid and restricted common shares from
the treasury of the Purchaser (each a "Share"). The restrictions applicable to
the Shares are disclosed by Purchaser in Appendix "D", which is attached hereto,
and which is considered an integral part of this Agreement. In this respect the
parties hereto understand, acknowledge and agree that the issuance of any said
Shares is subject to the prior approval of NYSE Amex Equities stock exchange
(the "NYSE Amex"); and

(c) if, as and when the Texas Commission on Environmental Quality (the "TCEQ")
provides either the Vendor, the Purchaser, and/or their respective successors or
assigns as the case may be, with clearance certificates in respect of the Mt.
Lucas Reclamation (each a "Clearance Certificate"), and there is then a positive
balance between: (i) U.S.$2,200,000.00; and (ii) less the sum of the aggregate
direct expenditures then made or incurred by Purchaser from and after the
Closing Date for Mt. Lucas Reclamation (collectively, the "Direct Reclamation
Expenditures") in order to obtain the Clearance Certificates, issue and pay to
the Vendor, within 30 calendar days after the date of the last issued Clearance
Certificate, an amount in cash equal to such positive balance. During the Mt.
Lucas Reclamation after the Closing Date the Purchaser will provide the Vendor,
within 30 calendar days after the first day of each calendar month, statements
as to the amount of Direct Reclamation Expenditures expended for the prior
month. The Vendor shall have reasonable access, during normal business hours, to
the Purchaser's books and records to audit any and all of the Purchaser's Direct
Reclamation Expenditures from the Closing Date until the last issued Clearance
Certificate is received.

4. Administration of the Purchased Assets. For greater certainty in connection
with the Vendor's delivery of the Purchased Assets, the parties hereto further
understand, acknowledge and agree as follows:

(a) all Purchased Assets will be immediately transferrable to the sole and
absolute discretion, and to the order and direction, of the Purchaser as at the
Closing Date (as herein defined) upon the delivery of the Cash Payment and the
Shares in accordance with subsection 3(a) above; and

(b) if for any reason the transactions contemplated by this Agreement do not
complete, any Initial Cash Payments paid by the Purchaser to the Vendor prior to
the Closing Date (as herein defined) will be repaid in full by the Vendor, and
until such Initial Cash Payment advances are repaid in full by the Vendor, the

3



--------------------------------------------------------------------------------



Purchaser will hold a first charge security interest over the assets of the
Vendor set forth in Appendix "E", which is attached hereto, and which is
considered an integral part of this Agreement.

5. Purchaser Due Diligence Investigations. The Purchaser and its duly authorized
representatives will be entitled to make such investigations of the Purchased
Assets and such other matters relating to the transaction contemplated herein as
the Purchaser deems advisable. Without limiting the generality of the foregoing,
the Vendor will make available or cause to be made available to the Purchaser
and its duly authorized representatives all documentation in any way relating to
the Purchased Assets. In particular, the Purchaser will engage in its
independent assessment of the condition of, and any liabilities relating to, the
STMV, the TUP, the MLUP and any equipment, licenses, permits and contracts
included in the Purchased Assets, and the Vendor's representations and
warranties relating to such assets and obligations, licenses and permits will be
restricted in the Purchase Agreement (as herein defined) to matters relating to
title only. Any obligation of the Purchaser herein or in the Purchase Agreement
will be subject to the aforesaid investigation being to the satisfaction of the
Purchaser, in its sole discretion.

6. Negotiation and Execution of the Purchase Agreement. While the Purchaser is
conducting the due diligence investigations described in section 5 above, the
Purchaser and the Vendor intend to negotiate in good faith to agree upon a form
of purchase agreement (the "Purchase Agreement") setting out in detail the terms
and conditions of the sale and purchase of the Purchased Assets. The Purchase
Agreement will incorporate the terms and conditions set out in this Agreement
together with such other terms and conditions as the parties consider necessary
or desirable, including representations, warranties and covenants, indemnities
from the parties relating to such representations, warrants and covenants, and
conditions to closing. Unless the Purchaser is dissatisfied with the results of
its due diligence investigations and notifies the Vendor accordingly, the
Purchaser and Vendor intend to complete negotiations of the terms of the
Purchase Agreement and to execute the Purchase Agreement within 30 calendar days
of the acceptance date of this Agreement. As set forth in section 3 above, the
parties hereto understand, acknowledge and agree that the issuance of any
Purchase Price Consideration Shares is subject to the prior approval of NYSE
Amex. As such, the Purchaser agrees to use its reasonable commercial efforts to
obtain such approval within 60 calendar days of the acceptance date of this
Agreement. The closing of the purchase and sale of the Purchased Assets shall
take place on a date agreed to by the parties in the Purchase Agreement (the
"Closing Date"), which the parties hereto agree shall be a date that is the
earlier of:

(a) 60 calendar days of the acceptance date hereof; and

4



--------------------------------------------------------------------------------



(b) the date on which the Purchaser closes on its contemporaneous acquisition,
among other assets, of all remaining interests in STMV;

unless otherwise extended by mutual agreement of the parties hereto.

7. Employees. The Purchaser shall have the right, but no obligation, to offer
employment to employees of the Vendor. In the event the Purchaser determines to
offer employment to any of the Vendor's employees, the Purchaser shall determine
the terms of any such offer(s) in its sole discretion.

8. Representations, Warranties and Covenants. In the Purchase Agreement each
party will:

(a) subject to the provisions of Section 5 above, make such representations and
warranties as are standard in an asset purchase transaction having regard to the
Purchased Assets; and

(b) provide normal covenants for an asset purchase transaction and including,
without limitation:

(i)

(A) deliver favorable legal opinions as to all relevant matters;

(B) deliver all required consents to the transfer of the Purchased Assets and
the Purchase Price Consideration;

(C) deliver all documentation necessary to transfer title to the Purchased
Assets to the Purchaser and the Shares to Vendor; and

(D) take all steps to satisfy all pre-conditions, whether statutory, contractual
or otherwise, to permit the sale of the Purchased Assets contemplated herein
free and clear of all liens, mortgages, charges, security interests, pledges,
encumbrances, restrictions, claims and demands whatsoever and including, without
limitation, taking the steps outlined in Appendix "C", which is attached hereto,
and which is considered an integral part of this Agreement; and

(ii) covenants by the Purchaser to deliver the Purchase Price Consideration as
set forth in sections 3 and 4 above.

In respect of the foregoing, the Vendor shall have no responsibility (other than
to use its reasonable best efforts) regarding the securing of any third party
consents to the transfer of its 1% interest in the STMV, the related Radioactive
Mining License or any other permit, license or asset that is part of the
Purchased Assets.

5



--------------------------------------------------------------------------------



9. Indemnities. While the Purchase Agreement will contain usual indemnities
applicable to asset purchase transactions, and except as contemplated in section
2, the Purchase Agreement will also contain further indemnities in favour of the
Purchaser indemnifying it from any and all liabilities which the Vendor becomes
obligated to pay arising in respect of time periods prior to or events occurring
prior to the time of closing. Any pending litigation or claims, except as
contemplated by section 2, against the Vendor as of the Closing Date will be,
and remain, the responsibility of the Vendor.

10. Conditions of Closing. The purchase and sale of the Purchased Assets is
subject to the usual conditions of closing in an asset purchase transaction, all
of which will be included in the Purchase Agreement and including, without
limitation, the following:

(a) all of the covenants of the parties will have been performed;

(b) all of the representations and warranties of the parties will be true and
correct at the time they were given and as at the Closing Date;

(c) the Purchaser will be satisfied in its sole discretion as to the results of
its due diligence investigation with respect to the Purchased Assets;

(d) the Purchaser will be satisfied that it is obtaining title to the Purchased
Assets free and clear of all liens, mortgages, charges, security interests,
pledges, encumbrances, restrictions, claims and demands whatsoever, except for
any permitted encumbrances to be set out in the Purchase Agreement;

(e) all consents and approvals to the sale and purchase of the Purchased Assets,
as reasonably determined by the parties, will have been obtained;

(f) except as disclosed by either party, no action or proceeding will be pending
or threatened to enjoin, restrict or affect the purchase of the Purchased
Assets;

(g) no substantial damage or material adverse change to Purchased Assets will
have occurred from the date of the Purchase Agreement to the Closing Date;

(h) the Vendor will have complied with any applicable bulk legislation in
respect of the sale of the Purchased Assets to the Purchaser;

(i) any and all regulatory approvals have been obtained and including, without
limitation, the approval of NYSE Amex for the issuance of the Shares by the
Purchaser to the Vendor;

(j) the transaction shall have been approved by the vote of two-thirds of the
Vendor's shareholders;

6



--------------------------------------------------------------------------------



(k) the Purchaser shall simultaneously close its acquisition of the remaining
99% interest in the STMV; and

(l) James T. Clark and Tom M. Crain, Jr. shall have executed consulting
agreements or amended consulting agreements with the Purchaser and/or the STMV
at closing.

11. Confidentiality. All matters pertaining to this Agreement, the Purchase
Agreement and the transactions contemplated herein will be held in the strictest
confidence and no public announcement with respect to this Agreement, the
Purchase Agreement or the transactions contemplated herein will be made by any
party hereto without consent of the other parties, except where required by law.

12. Non-Disclosure of this Agreement; Non-Solicitation of Other Proposals. The
Vendor agrees that: (i) it will not disclose the existence of this Agreement or
any of the terms hereof to any third party who might reasonably be expected to
have interest in acquiring the Purchased Assets; and (ii) it will not solicit or
encourage any proposal from any other person to purchase the Purchased Assets,
in each case until the transactions contemplated by this Agreement have closed
or until a date that is within 60 calendar days of the acceptance date hereof,
whichever will first occur.

13. Expenses of the Vendor. All legal, tax and accounting expenses incurred in
connection with the transaction of purchase and sale herein provided for or
related thereto by or on behalf of the Vendor are not for the account of the
Purchaser and will not constitute any assumed liabilities hereunder, and the
Purchase Agreement will provide an indemnity from the Vendor from and against
any claims whatsoever for such legal, tax and accounting expenses.

14. Disclosure of Information. From and after the date hereof the Vendor will
disclose, and will cause the Vendor's management to disclose, to the Purchaser
on a timely basis during the due diligence investigation and thereafter any and
all information known to them or which hereafter becomes known to them prior to
the Closing Date which might reasonably be expected to affect materially the
decision of a prospective purchaser to complete the transaction herein
contemplated or the value of the Purchased Assets.

15. No Brokers or Agents. Each of the Vendor, on the one hand, and the
Purchaser, on the other hand, represent and warrant to the other that it has not
retained any broker, agent or other intermediary in connection with the
transaction herein contemplated.

16 Assignment. Save and except as otherwise provided for herein, no party may
sell, assign, pledge, mortgage or otherwise encumber all or any part of its
interests herein or under any formal Purchase Agreement without the prior
written consent of the other party hereto; provided, however, that the Purchaser
may at anytime, and at its sole and absolute

7



--------------------------------------------------------------------------------



discretion and without the prior approval of the Vendor, assign and transfer its
interests herein and under any formal Purchase Agreement to any wholly-owned
subsidiary of the Purchaser subject, at all times, to the requirement that any
such subsidiary remain wholly-owned by the Purchaser failing which any such
interests must be immediately transferred back to Purchaser; and, provided
further, that any transfer of all or any part of the Purchaser's interests
herein or under any Purchase Agreement to its wholly-owned subsidiary shall be
accompanied by the written agreement of any such subsidiary to assume the
obligations of the Purchaser and to be bound by the terms and conditions hereof
and thereof.

17. Governing Law. This Agreement and the Purchase Agreement shall be governed
by and construed in accordance with the laws of the State of Texas, U.S.A., and
the federal laws of the United States applicable therein. Each party hereto
irrevocably submits to the non-exclusive jurisdiction of the Courts of the State
of Texas, U.S.A., with respect to any matter arising hereunder or relating
hereto.

18. Legal Effect of this Agreement. This Agreement is not intended to be a
binding offer or to be a complete statement of the terms and conditions of the
transactions contemplated hereby, nor to create any legally enforceable
obligations of the parties, except as stated above under sections 11, 12, 13,
14, 15, 16 and 17 of this Agreement, which are intended to create enforceable
obligations of the parties hereto.

If the foregoing is acceptable to you, please so indicate by executing the
enclosed counterpart of this Agreement, faxing a copy and returning the original
signed to the undersigned.

Yours very truly,

Uranium Energy Corp.

By: /s/ Amir Adnani______________________________
Name: Amir Adnani
Title: President and CEO

The foregoing terms and conditions of this Agreement are hereby accepted and
agreed to by the undersigned Vendor on this 13th day of October, 2009 (the
acceptance date herein).

Everest Exploration Inc.

By: /s/ James T. Clark______________________________
Name: James T. Clark
Title: President

__________

8



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Appendix A



Purchased Assets List


(Reference: section 1 of the Agreement)



Coupled with Appendices A-6 and A-8, the following is a complete listing of all
of the Purchased Assets which will be more particularly scheduled in the formal
Purchase Agreement to follow this Agreement:

1. The Vendor's 1% interest in the South Texas Mining Venture, L.L.P.

2. The production payment reserved in Special Warranty Deed with Vendors Lien,
dated January 6, 2006, from Everest Exploration, Inc., to South Texas Mining
Venture, L.L.P., recorded in Volume 828, Page 453, Official Records of Karnes
County, Texas.

3. All the real property owned or leased by Vendor.

4. All rights of Vendor under all contracts, agreements and leases relating to
the STMV, the TUP and the MLUP of whatever nature, including the following:

(a) Deed of Trust, dated January 6, 2006, from South Texas Mining Venture,
L.L.P. to H. Scott Taylor, Trustee for the benefit of Everest Exploration, Inc,
recorded in Volume 828, Page 469, Official Records of Karnes County, Texas;

(b) Mining and Operating Agreement, dated January 6, 2006 by and between URN
South Texas Project, Ltd., South Texas Mining Venture, L.L.P., Everest
Exploration, Inc., Everest Resource Company, as amended by that certain
Supplement and Extension to Mining and Operating Agreement dated May 1, 2006 and
that certain Second Supplement and Amendment to Mining and Operating Agreement
dated September 20, 2006 and that certain Third Supplement and Amendment to
Mining and Operating Agreement dated December 2, 2008;

(c) Trust Agreement, dated June 26, 2009, by and between Everest Exploration
Inc. as Grantor and Wells Fargo Bank, N.A. as Trustee for the benefit of the
Texas Commission on Environmental Quality; and

(d) Everest Exploration Inc. is a party to that certain Trust Agreement, dated
August 31, 1993, by and between Everest Exploration Inc. as Grantor and Wells
Fargo Bank, N.A. as Trustee for the benefit of the Texas Commission on
Environmental Quality.

5. All licenses, permits, approvals, consents, registrations and other
authorizations issued to or held by the Vendor in respect of the STMV, the TUP
and/or the MLUP, including the following:

(a) Class I UIC - Waste Disposal Well WDW168;

(b) Air Permit Exemption - Permit by Rule Registration No. 83436;

(c) Landfill Registration - Solid Waste Registration No.00023903;

(d) Radioactive Materials License - R03626; and

(e) Class I UIC Waste Disposal Well (WDW425) (currently in the application
stage).

6. TUP and MLUP Equipment and Rent-to-Own Leases as set forth in Appendix A-6.

7. Equipment Leases as set forth in Appendix A-8.

__________





--------------------------------------------------------------------------------



Appendix A-1



Excluded Assets List


(Reference: section 1 of the Agreement)



The following is a reasonably complete listing of all of assets which are being
excluded from the Purchased Assets which will be more particularly scheduled in
the formal Purchase Agreement to follow this Agreement:



Ownership/Title



Title Status Lease/Rental/Loaner/Owned

1

3 tables

Everest Minerals Corporation (EMC)

owned

2

Drafting table

EMC



owned











1

Radiation Safety Assoc URSA-II MCA

Everest Resource Company (ERC)

owned

2

Ludlum 44-11

ERC



owned

3

Lead Shield

ERC



owned

4

HP Printer

ERC



owned

5

Lexmark Printer

ERC



owned

6

DeWalt Handtools

ERC



owned

7

Trimble Geo XT+case+assessory

ERC



owned

8

JD Star GPS light bar

ERC



owned

9

Rigid Air compressors + Honda engine

ERC



owned

10

Utility Tool Trailer + air compressor

ERC



owned

11

hand tools

ERC



owned

12

acteylene torch

ERC



owned

13

6KW generator + trailer

ERC



owned

14

John Deere 4240 tractor

ERC



owned

15

John Deere 709 Shredder

ERC



owned

16

Kubota RTV 900 + Geoprobe

ERC



owned

17

CAT MT 535 Challenger Tractor

ERC



owned

18

CMI RS-500

ERC



owned

19

16' Big Tex Utility Trailer

ERC



owned

20

27' Longhorn Gooseneck Trailer

ERC



owned

21

4 upright fuel tanks

ERC



owned

22

transfer pump

ERC



owned

23

Storage container 10' x 20'

ERC



owned

24

Desktop Dell PC with Dual Monitors

ERC



owned

25

Dell laptop + extra 15" monitor

ERC



owned

26

Ludlum 3030

ERC



owned

27

Ludlum 2241-3 w/RS232

ERC



owned

28

Ludlum 44-10

ERC



owned

29

Ludlum 43-5

ERC



owned

30

Ludlum 2241-3 (extra) w/RS232

ERC



owned

31

Ludlum 2241-2 w/RS232

ERC



owned

32

Ludlum 44-10

ERC



owned

33

10' x 20' Building Skid Mounted

James T. Clark (JTC)



owned

34

portable bldg 5' x 8'

JTC



owned

35

John Deere 6x4 Gator

JTC



owned

36

Offset Disk

Schmidt Land Services



loaner

37

Ludlum 3030E

South Texas Mining Venture (STMV)

loaner

38

Ludlum 2241 w/beta probe

STMV



loaner

39

Ludlum Model 3 + 44-40 probe

STMV



loaner

40

Ludlum 2241 + 43-5 probe

STMV



loaner

41

Trimble Geo XH+case+assessory

STMV



loaner

42

Sample Auger kit

STMV



loaner

43

Trimble Geo XT+case+assessory

Western Data Systems



loaner

In addition to the foregoing list, any asset of the Vendor not held in respect
of the STMV, the TUP and/or the MLUP, including any cash and accounts receivable
not held under the Trust Agreement described in sub-paragraphs 4(c) and 4(d) of
Appendix A, and any equipment owned by third parties, are excluded from the
Purchased Assets.

__________



--------------------------------------------------------------------------------



Appendix A-6



Additional Purchased Assets List


(Reference: subsection 1(b) of the Agreement)



The following is a listing of the Owned Assets and Leased and Rented Assets of
the Vendor, representing a portion of the Purchased Assets, which will be more
particularly scheduled in the formal Purchase Agreement to follow this
Agreement:



Owned Assets of the Vendor

:



Ownership/Title



Title Status Lease/Rental/Loaner/Owned

1

Ludlum 2221

Everest Exploration Inc (EEI)



owned

2

Ludlum 44-10

EEI



owned

3

Canon camera

EEI



owned

4

Sources

EEI



owned

5

Chainsaw

EEI



owned

6

John Deere 4850 tractor

EEI



owned

7

Reynolds 14 CYD Scraper

EEI



owned

8

Orthman 7.5 CYD Scraper

EEI



owned

9

Wildcat TS616 Turner

EEI



owned

10

CASE 590 Backhoe

EEI



owned

11

Trailer mounted fuel tank

EEI



owned

12

Trash pump

EEI



owned

13

Maintenance Bldg

EEI



owned



Leased and Rented Assets of the Vendor

:



1

CAT D6N Dozer

Holt Cat (Holt)



Leased/RPO

2

CAT 120 Motor grader

Holt



Rental/RPO

3

CAT 330 CL Excavator

Holt



Leased/RPO

4

CAT 330 CL Excavator

Holt



Leased/RPO

__________





--------------------------------------------------------------------------------



Appendix A-8



Additional Purchased Assets List


(Reference: Appendix A of the Agreement)



The following is a further listing certain of the rental Purchased Assets which
will be more particularly scheduled in the formal Purchase Agreement to follow
this Agreement:

Equipment:

1. Airgas Southwest, Inc., Corpus Christi, Texas.

2. Mike's Septic Service & Portable Restroom Rental, George West, Texas.

__________





--------------------------------------------------------------------------------



Appendix B



Liabilities of the Vendor


(Reference: section 2 of the Agreement)



The following is a complete listing of all of the liabilities to be assumed by
the Purchaser which will be more particularly scheduled in the formal Purchase
Agreement to follow this Agreement:

Vendor's liabilities and obligations as of the Closing Date and accruing
thereafter under the South Texas Mining Venture L.L.P., Joint Venture Agreement,
as amended, including but not limited to Vendor's Closing Date obligations and
liabilities as a partner in STMV and any obligation of Vendor to make additional
capital contributions to STMV.

Vendor's liabilities and obligations on the Closing Date and accruing thereafter
under the provisions of that certain Mining and Operating Agreement, dated
January 6, 2006, among URN South Texas Project Ltd. STMV, the Vendor and Everest
Resource Company, as amended.

Vendor's reclamation obligations in respect of MLUP, as of Closing Date and
accruing thereafter.

Vendor's reclamation obligations in respect of TUP, as of Closing Date and
accruing thereafter.

Vendor's liabilities and obligations as of the Closing Date and accruing
thereafter in respect of Radioactive Materials License R03626 or in respect of
any other licenses or permits transferred as a part of the Purchased Assets.

Vendor's liabilities and obligations under the Equipment Leases, accruing from
and after the Closing Date.

__________





--------------------------------------------------------------------------------



Appendix C



Additional Covenants of the Vendor


(Reference: subsection 8(b)(i)(D) of the Agreement)



The following is a listing of certain normal covenants for an asset purchase
transaction to be provided for by the Vendor in this Agreement which will be
more particularly scheduled in the formal Purchase Agreement to follow this
Agreement:

1. The Vendor will assign to the Purchaser the existing production payment and
provide releases, in recordable form, releasing all liens and security interests
that may secure the production payment and including, without limitation, the
Vendor's liens retained in the two Special Warranty Deeds, dated January 6,
2006, from the Vendor to the STMV, and the Deed of Trust lien, dated January 6,
2006.

2. The Vendor will obtain a full release of the liens and security interests
reserved by Everest Resource Company ("ERC") securing the STMV's obligations
under that Letter of Intent, dated October 7, 2005, by and among EEI, ERC and
Standard Uranium Inc., as amended, including, without limitation: (a) the
vendor's lien and security interest reserved in the Assignment, dated April 1,
2006, from ERC to STMV and recorded in Volume 425, Page 802 of the Official
Records of Duval County, Texas; and (b) the vendor's lien and security interest
reserved in the Assignment, dated January 6, 2006, from ERC, et al, to STMV and
recorded in Volume 411, Page 438 of the Official Records of Duval County, Texas.

3. The Vendor will obtain full releases of all lien and security interests that
the Vendor, ERC or Messrs. Clark, Crain or Thomas have on any of the Purchased
Assets.

4. The Vendor acknowledges and agrees that various Uranium Mining Leases: (a)
have been assigned to the STMV by ERC; (b) have been assigned to the STMV by
ERC, the Vendor and/or KDH Operations, Ltd.; and (c) name the STMV as the Lessee
(herein, collectively, called the "STMV Leases"). In the event the Purchaser
determines that there are any potential defects in any such Assignments of the
SI'MV Leases to the STMV, then the Vendor covenants and agrees that it will
obtain and provide to STMV all such new Assignments by ERC, the Vendor and /or
KDH Operations, Ltd. as may be requested by the Purchaser assigning the STMV
Leases to the STMV. In the event that the Purchaser determines that there are
any potential defects in any of the Consents to assign the STMV Leases, or if
additional Consents are needed, then the Vendor covenants and agrees that it
will obtain und provide to the STMV all such new Consents as may be requested by
the Purchaser. The Vendor's obligations under this paragraph shall survive the
closing of this transaction.

__________



--------------------------------------------------------------------------------



Appendix D



Share Restrictions


(Reference: subsection 3(b)(ii) of the Agreement)



The following is a brief summary of the U.S. resale restrictions respecting all
Shares issued under this Agreement which will be more particularly scheduled in
the formal Purchase Agreement to follow this Agreement:

The Shares will be restricted from resale in the United States for a period of
six months from the date of issuance on the Closing Date and then may be sold in
accordance with the provisions of Rule 144 promulgated under the United States
Securities Act of 1933, as amended (the "Act"). In that regard all Share
certificates issued by the Purchaser to the Vendor will be stamped with the
following legends restricting transfer in the following manner:

"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions."

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade."

In this regard the Purchaser will assist the Vendor in effecting any resales of
the Shares under the Act in accordance with Rule 144.

__________





--------------------------------------------------------------------------------



Appendix E



Purchased Assets Subject to security for the Initial Cash Payments


(Reference: subsection 4(b) of the Agreement)



The following is a listing of certain of the Purchased Assets which will be
security for all Initial Cash Payments prior to the Closing Date in the formal
Purchase Agreement to follow this Agreement:

1. The items listed in Appendix A-6 as Owned Assets of the Vendor.

2. The Vendor's 1% interest in the STMV.

__________